The Brink’s Company Fourth-Quarter 2012 Earnings Conference Call NYSE:BCO February 1, 2013 Exhibit 99.2 Forward-Looking Statements These materials contain forward-looking statements.Actual results could differ materially from projected or estimated results. Information regarding factors that could cause such differences is available in today's release and in The Brink’s Company’s most recent SEC filings. Information discussed today is representative as of today only and Brink's assumes no obligation to update any forward-looking statements. These materials are copyrighted and may not be used without written permission from Brink's. 2 The Brink’s Company Ed Cunningham Director - Investor Relations Today’s Announcements •4th Quarter and Full-Year Earnings •GAAP and non-GAAP •Europe Divestitures in Discontinued Operations •$104 Million Revenue •$16 Million Operating Loss ($.31 per share) on non-GAAP basis Note:See reconciliation to GAAP results in Appendix 4 Summary of 2012 Non-GAAP Results Fourth Quarter •Non-GAAP EPS $.60 vs $.67 •Revenue up 4% (6% organic increase) Full Year •Non-GAAP EPS $2.31 vs $2.32 •Revenue up 2% (7% organic increase) Impact of Europe Restructure •Lifts full-year 2012 EPS by $.31; $.09 lift in 4Q Note:See reconciliation to GAAP results in Appendix 5 The Brink’s Company Tom Schievelbein Chairman, President and Chief Executive Officer CEO Overview Fourth Quarter •North America and Europe profits improve •Latin America profit down •Segment Margin Outlook:6.0% - 6.5% on a non-GAAP basis •Productivity investments •Devaluation in Venezuela 7 Note:See reconciliation to GAAP results in Appendix Strategy Update •Maximize profits in North America and Europe •7% Margin goal achieved in Europe in 2012 •Margin improves in North America to 4.4% •Grow in Latin America •2013 Segment margin rate outlook positive •Continued productivity investments •Enter adjacent markets •Brink’s Money ™ Card, Redetrel Acquisition •New leadership team in place 8 The Brink’s Company Joe Dziedzic Vice President and Chief Financial Officer Review and Outlook 4Q12 Non-GAAP Results ($ millions, except EPS) Segment Operating Profit Revenue Margin 8.1% 7.4% EPS Note:See reconciliation to GAAP results in Appendix Full Year Margin 7.1% 7.0% 10 Non-GAAP EPS:2011 Versus 2012 Segment Operating Profit Non-Segment Expense Interest
